UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
KEISHA ROBINSON, et al.,                                       :

                                                             :
                          Plaintiffs,                              19 Civ. 2361 (ALC) (GWG)
                                                             :
        -v.-                                                       ORDER
                                                             :
US DEPT. JUSTICE US DEA, et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

         The Court is in receipt of pro se plaintiff, Keisha Robinson’s, letter dated February 13,
2020 (Docket # 56), regarding ECF access to certain items on the docket. It appears that a
number of documents on the docket sheet had been made not viewable to the public, including
case participants, because the documents included the names of the plaintiffs who are minors
(that is, children). Such filings violate Rule 5.2(a) of the Federal Rules of Civil Procedure.
Under that rule, unless otherwise ordered by the Court, minors must be identified in all court
filings by initials, not their full names. In fact, Judge Carter issued an order on December 19,
2019 (Docket # 49), that reminded the parties of this requirement.

        To make these documents available to the public, Mr. Royce Russell is directed to
provide to the Court redacted versions of any documents previously filed that contain a minor’s
name. Thus, Mr. Russell shall provide to the Court redacted versions of docket ## 1, 3, 28-29,
36, 39, 41, 45-46, 48, 50, and 56. These versions shall be supplied by March 13, 2020. The
Court will then arrange for substitution of the redacted version for each original. The redacted
versions on the docket will then be made available for public viewing.


        SO ORDERED.

Dated: March 6, 2020
       New York, New York
